UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4601


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWRENCE WAYNE REESE,

                Defendant - Appellant.



                               No. 15-4611


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LANCE TERRELL REESE,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:15-cr-00032-LO-1; 1:15-cr-00032-LO-2)


Submitted:   August 15, 2016             Decided:    September 12, 2016


Before KING and    HARRIS,     Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Dontae Lamont Bugg, BUGG LAW FIRM, PLLC, Fairfax, Virginia;
Geremy Kamens, Acting Federal Public Defender, Kevin R. Brehm,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellants. Dana J. Boente, United States Attorney, Michael E.
Rich, Christopher Catizone, Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      After a jury trial, Lawrence Reese (“Lawrence”) and Lance

Reese (“Lance”) were convicted of various charges relating to

the   arson   of   Lawrence’s         business.      Lawrence     and   Lance    were

convicted of conspiracy to commit arson and arson, violations of

18 U.S.C. § 844(n), (i) (2012), respectively.                   Lawrence also was

convicted     of   arson   to    commit    mail    fraud,   a    violation      of   18

U.S.C. § 844(h) (2012); arson to commit wire fraud, a § 844(h)

violation; mail fraud, a violation of 18 U.S.C. § 1341 (2012);

and wire fraud, a violation of 18 U.S.C. § 1343 (2012).

      On appeal, Lance challenges the sufficiency of the evidence

supporting his convictions.               Next, Lawrence and Lance assert

that the district court erred by refusing to grant a new trial

based on certain comments made by the district court.                        Finally,

Lawrence      challenges        the     district     court’s       imposition        of

consecutive rather than concurrent sentences.                   We affirm.

                                          I.

      Lance asserts that the district court erred by denying his

motion for a judgment of acquittal under Fed. R. Crim. P. 29(a).

We review the court’s denial de novo, United States v. Fuertes,

805 F.3d 485, 501-02 (4th Cir. 2015), cert. denied, 136 S. Ct.
1220 (2016), and view the evidence in the light most favorable

to the Government to determine whether the guilty verdict is

supported by substantial evidence.                United States v. Bailey, 819

                                          3
F.3d 92, 95 (4th Cir. 2016).                 “In determining whether there is

substantial     evidence     to     support       a   verdict,      we   defer   to     the

jury’s    determinations          of       credibility        and    resolutions        of

conflicts in the evidence, as they are within the sole province

of the jury and are not susceptible to judicial review.”                          United

States v. Louthian, 756 F.3d 295, 303 (4th Cir. 2014) (internal

quotation marks omitted).

     Lance contests the Government’s proof of his participation

in the conspiracy on the ground that the only evidence was the

testimony of a convicted coconspirator.                      We have held, however,

“that    the   testimony      of       a   co-defendant        standing     alone      and

uncorroborated is sufficient to sustain a conviction.”                            United

States v. Patterson, 150 F.3d 382, 386 (4th Cir. 1998); United

States v. Wilson, 115 F.3d 1185, 1190 & n.10 (4th Cir. 1997).

After viewing the evidence as a whole and in the light most

favorable      to   the    Government,           we   conclude      that    there      was

sufficient      evidence     to     prove        Lance’s      involvement        in    the

underlying conspiracy and aiding and abetting the arson.                                See

United   States     v.    McNeal,      818 F.3d 141,    149   (4th   Cir.       2016)

(stating elements of conspiracy), petition for cert. filed, __

U.S.L.W. __ (U.S. June 23, 2016) (No. 16-5017); United States v.

White, 771 F.3d 225, 230 (4th Cir. 2014) (stating elements of

arson), cert. denied, 135 S. Ct. 1573 (2015); United States v.

Garcia, 752 F.3d 382, 389 n.6 (4th Cir. 2014) (stating elements

                                             4
of aiding and abetting).       Thus, the district court did not err

in denying Lance’s motion for judgment of acquittal.

                                      II.

     The Reeses challenge the district court’s denial of the

motion for a new trial based on certain comments made by the

district court during trial.      Generally, “we review the district

court’s denial of a [Fed. R. Crim. P. 33] motion for a new trial

for abuse of discretion.”        United States v. Parker, 790 F.3d
550, 558 (4th Cir. 2015).       When a party fails to object during

trial, however, our review is for plain error. 1         United States v.

Farrior, 535 F.3d 210, 222 (4th Cir. 2008), abrogated on other

grounds by United States v. Williams, 808 F.3d 238 (4th Cir.

2015); United States v. Godwin, 272 F.3d 659, 672 (4th Cir.

2001).     Under either standard, Lawrence and Lance are entitled

to no relief.

     The    Reeses   contend   that    the   district   court   improperly

commented on the coconspirator’s testimony.             See United States


     1 To overturn the Reeses’ convictions under plain error
review, we must find (1) an error; (2) that is plain; and (3)
that affects substantial rights.     Molina-Martinez v. United
States, 136 S. Ct. 1338, 1343 (2016).       Even if all three
conditions are met, it is within our discretion whether to
remedy the error, and we will refrain from intervening unless
“the error seriously affects the fairness, integrity or public
reputation of judicial proceedings.”    Id. (internal quotation
marks omitted).




                                       5
v. Martinovich, 810 F.3d 232, 239 (4th Cir. 2016) (providing

standard).      Here,    the   district      court’s   intervention        “simply

fulfill[ed] its obligation to clarify confused factual issues or

misunderstandings [and] to correct inadequacies of examination

or cross-examination.”         United States v. Castner, 50 F.3d 1267,

1273 (4th Cir. 1995).           In addition, the district court gave

numerous instructions to the jury reminding the jury that it was

their     recollection    of   the    evidence      that     controlled.        See

Martinovich, 810 F.3d at 241.               We therefore conclude that the

court’s    isolated   statement      did    not   unfairly    prejudice     either

Lance or Lawrence so as to deprive either of a fair trial.                      See

United States v. Harvey, 532 F.3d 326, 336 (4th Cir. 2008).

     Next, the Reeses challenge the district court’s comments

during     Lance’s    counsel’s      closing      argument       and   during   the

Government’s    closing    rebuttal        argument.       Our    review   of   the

record leads us to conclude that the district court did not err

in denying the motion for a new trial on these grounds.                         The

court instructed the jury that it was the Government’s burden to

prove guilt beyond a reasonable doubt and that it was the jury’s

recollection of the evidence that controlled.                    See Martinovich,




                                        6
810 F.3d at 241.     Accordingly, the district court’s denial of

the motion for a new trial was not erroneous. 2

                                 III.

     Finally, Lawrence challenges his sentence.             Our precedent

forecloses   his   argument   that       his   sentences   for   arson   and

conspiracy should be imposed concurrently with his sentences for

arson to commit mail and arson to commit wire fraud.             See United

States v. Martin, 523 F.3d 281, 293 n.6 (4th Cir. 2008); see

also 18 U.S.C. § 844(h).      Thus, the district court appropriately

sentenced Lawrence to a total of 15 years’ of imprisonment.

                                  IV.

     Accordingly, we affirm.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




     2 To the extent Lance and Lawrence also argue that the
cumulative effect of the court’s comments deprived them of a
fair trial, we reject this claim as well.



                                     7